Citation Nr: 1110151	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Manchester, New Hampshire Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at an RO hearing in July 2007.  A transcript of that hearing has been associated with the claims file.

The Board remanded this case in June 2009 and October 2010 for additional development.  The appeal has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The varicose veins of the Veteran's left lower extremity are manifested by intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity and the use of compression hosiery.

2.  The varicose veins of the Veteran's right lower extremity are manifested by intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity and the use of compression hosiery.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Recitation of Evidence

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his symptoms of varicose veins in the left and right lower extremities warrant a rating in excess of 10 percent and have worsened throughout the duration of the appeal.  

VA outpatient treatment records from January 2005 to December 2007 reflect that the Veteran's symptoms of varicose veins in the left and right lower extremities included reported edema with no findings of edema or ulceration upon examination, bilateral claudication, large varicosities, complaints of heaviness in the legs, veins in the legs bursting with minimal or no trauma and severe varicosities bilaterally with no active infection or pain.  A December 2005 vascular study revealed no significant lower extremity arterial occlusive disease identified at rest, normal ankle/brachial pressure ratios and Doppler waveforms and a massive varicose vein bilaterally.  A January 2006 report noted that vascular studied revealed isolated deep venous valvular incompetence in the right lower extremity and deep venous valvular incompetence in the left lower extremity with bilateral superficial venous valvular incompetence.  An April 2006 report noted that the Veteran walked 2 miles a day but had a history of what may be claudication.  During this period the Veteran also wore support stockings, Ted stockings, and was encouraged to use skin cream and leg elevation in addition to the stockings.  

Private medical records from December 2005 to April 2007 reflect the Veteran had a history of peripheral edema, although no edema was found upon examination, and had been to the hospital in December 2005 for a varicose vein rupture in the left lower extremity.  The December 2005 hospital treatment record noted the left lower extremity was non-tender to palpation and had a small ulceration, no bleeding, no swelling, no erythema, no eccymosis and no induration.  

In a November 2006 VA examination of the left and right lower extremities, the Veteran reported pain, burning and swelling and his veins had "busted open" twice in the right ankle and once in the left ankle, prompting emergency room visits.  He reported using knee high compression stockings for pain and burning and relieved symptoms of edema with elevation and the use of compression stockings.  The Veteran also reported using Motrin for the pain as needed.  With regard to his daily activities, the Veteran reported difficulty going up stairs secondary to the pain in the leg as well as pain with prolonged standing.  He was not working.  A physical examination revealed visible and palpable varicose veins, worse in the left than the right and no evidence of edema or ulcers.  Some stasis pigmentation was noted as well as some well-healed scarring on the ankle where one of the venous varicosities had broken open.  No evidence of non-healing wounds was detected.  The Veteran was diagnosed with bilateral varicose veins of the left and right lower extremities, slightly worse on the left compared to the right.

In a July 2007 hearing before the RO, the Veteran testified that since his November 2006 VA examination, his symptoms have gotten worse.  He reported that his symptoms included aching and fatigue in the legs which was exacerbated by prolonged standing or walking and relieved only once in a while by elevating his legs.  The Veteran also testified that he had daily and weekly symptoms of edema in the legs, relieved by elevating the legs.  He also reported having stasis pigmentation and wearing compression hosiery.  In addition, he reported "burst" (ruptured) veins which occurred about every three to four or six to seven months, for which he has had to receive emergency treatment.  The Veteran testified that he last received this emergency room treatment in the winter of 2007 for a vein rupture.  

A November 2008 VA treatment record indicates that the Veteran had no clubbing cyanosis or edema in his extremities.  In a May 2009 Informal Hearing Presentation, the Veteran's representative reported a worsening of symptoms since his last VA examination in November 2006.  A May 2009 VA treatment record noted that the Veteran continued to have varicose reins without pain or edema.  The Veteran was advised to elevate feet a few times a day.  A November 2009 VA treatment record notes the Veteran's varicosities and indicates there was no edema, rashes or lesions.  A June 2010 VA treatment record notes that the Veteran had no pretibial edema or rashes.  

In a June 2010 VA examination of the left and right lower extremities the examiner reviewed the Veteran's claims file and conducted a thorough examination of the Veteran.  The Veteran reported that his varicose veins continued to hurt and complained of a burning sensation primarily in his left leg.  There is a burning and numbing over both thighs extending towards his heel and occasionally shooting to both great toes.  Walking seems to exacerbate this.  There is also some weakness in his left legs and cramping in his calves.  The Veteran also mentioned spontaneous rupture of his varicosities at least twice on the right lower leg and once on the lower left, most recently in early 2009.  The Veteran treats his condition with support stocking and elevates his legs in treatment.  The Veteran reported he did not notice any sustained edema, but did note intermittent problems with edema.  He seemed to find walking is an aggravating activity.  There had been no recent problems with rupture or open non-healing sores and any symptoms were well controlled with use of his compression hose and leg elevation.  The Veteran continued to be able to walk at least on mile daily and maintain activities of daily living.  

The VA examiner noted visible and sizeable varicosities of the bilateral lower extremities.  There was no edema on review and no pitting edema on examination.  The examiner noted mild stasis pigmentation in the lower portion of the left extremity and right extremity.  No skin rash or eczema was present.  Studies were preformed and the results revealed both superficial and deep venous valvular incompetence present on both right and left lower extremity.  No evidence of deep venous thrombosis was found.  In the examiner's impression he noted that the Veteran's varicosities appear to be well controlled with the use of compression hose and leg elevation.  The examiner noted the Veteran's previous spinal surgery is consistent with his complaints of burning discomfort shooting to his heels and toes.  

Analysis

The Veteran's service-connected varicose veins of the left and right lower extremities are separately evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120.  Asymptomatic varicose veins that are palpable or visible warrant a noncompensable rating.  Intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery warrants a 10 percent rating.  Persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema warrants a 20 percent rating.  38 C.F.R. § 4.104, DC 7120.  Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration warrants a 40 percent rating.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent rating.  Massive, board-like edema with constant pain at rest warrants a 100 percent rating.  Id.

The Board finds that the evidence above, relating to symptoms and impairment for varicose veins of the left and right lower extremities, shows that a rating in excess of 10 percent is not warranted.  A rating in excess of 10 percent for the Veteran's varicose veins of the left and right lower extremities requires persistent edema that is incompletely relieved by the elevation of an extremity, either with or without the beginning of stasis pigmentation or eczema.  Although there are indications that the Veteran suffers from some stasis pigmentation and that his edema may be only incompletely relieved by elevation of his extremities, various medical treatment records and examination reports from 2005 to 2010 all note that there was no edema present on examination of the Veteran.  In the June 2010 VA examination, the Veteran reported to the examiner that he did not notice any sustained edema, but noted intermittent problems with edema.  Any edema that was present in the lower extremities during the appeal period therefore cannot be said to be persistent (as the objective medical evidence shows multiple instances of no edema and the Veteran himself did not notice sustained edema, but rather intermittent edema).  As persistent edema is required to warrant a 20 percent rating, a rating in excess of 10 percent is therefore not warranted and the Veteran's claims must be denied.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by the holding in Schafrath.  The Board has found no other section that provides a basis upon which to assign a higher disability rating.  As the preponderance of the evidence is against an increased rating, the benefit-of-the-doubt rule does not apply, and the claims must be denied and there is no basis for staged ratings of the disability pursuant to Hart.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's bilateral lower extremity varicose veins.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly considers the Veteran's symptoms such as intermittent edema, stasis pigmentation and relief by elevation of an extremity under the applicable diagnostic code).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected bilateral lower extremity varicose veins disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims for an increased rating for his bilateral lower extremity varicose veins by letter in November 2006, before the rating decision on appeal.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the rating criteria for his varicose vein disabilities in the January 2008 Statement of the Case (SOC), the July 2010 supplemental SOC and the January 2011 supplemental SOC.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by a Veteran's Service Organization during this appeal process and have had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his varicose veins impacted his daily activities in his VA examinations.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the varicose veins disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records and VA treatment records.  The Veteran was given VA examinations in connection with the claim.  Private treatment records are in the claims file.  The Veteran testified before at Decision Review Officer at the RO.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claims.  

The Board is also satisfied that the development requested by its June 2009 and October 2010 remands has now been satisfactorily completed and substantially complied with.  This includes action to obtain additional treatment records, provide a VA medical examination and readjudication of the issues currently before the Board.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).







ORDER

A rating in excess of 10 percent for left lower extremity varicose veins is denied.

A rating in excess of 10 percent for right lower extremity varicose veins is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


